

TECHNOLOGY CONSULTING SERVICES AGREEMENT


This Technology Consulting Services Agreement ("Agreement") is entered into on
December 15th, 2006, (the "Effective Date") among the following parties:
 
PARTY A: JILIN CITY HAITIAN BUSINESS CONSULTING CO., LTD.
 
LEGAL ADDRESS: No.1-3 South-hanyang Street, Longtan Economic Development Zone,
Jilin City, China
 
PARTY B: JILIN HAITIAN INDUSTRIAL COMPANY, LTD.
 
LEGAL ADDRESS: No.1-3 South-hanyang Street, Longtan Economic Development Zone,
Jilin City, China


WHEREAS, Party A is a wholly foreign owned enterprise registered in The People's
Republic of China (the "PRC") under the laws of the PRC;
 
WHEREAS, Advancetech Global Limited (“AGL”), an International Business Company
incorporated in the British Virgin Islands, owns all of the registered capital
of Party A;
 
WHEREAS, Party B is a domestic company with exclusively domestic capital
registered in the PRC and is engaged in the business of manufacturing chemicals
(the “Business”);
 
WHEREAS, Party A has established a business relationship with Party B by
entering into an Exclusive Business Consulting Agreement dated as of the same
date hereof (“Consulting Agreement”) and an Operating Agreement dated as of the
same date hereof (“Operating Agreement”);
 
WHEREAS, pursuant to the Consulting Agreement and Operating Agreement between
Party A and Party B, Party B shall pay Party A certain fees as set forth in the
Consulting Agreement and the Operating Agreement (“Other Fees”);
 
WHEREAS, Party B is an affiliated Chinese entity of Party A;
 
WHEREAS, in connection with the cooperation of the parties, Party B desires to
obtain from Party A, and Party A desires to provide to Party B, technology
expertise and practical experience with respect to the manufacture of chemicals
pursuant to provisions of this Agreement.
 
 NOW THEREFORE, Party A and Party B through negotiations hereby agree as
follows:
 
1.
EXCLUSIVE TECHNOLOGY CONSULTING AND SERVICES; SOLE AND EXCLUSIVE INTERESTS. 

 
 
1.1
During the term of this Agreement, Party A agrees to, as the exclusive
technology consulting and services provider of Party B, provide the exclusive
technology consulting and services to Party B (the content of services is
specified in Appendix 1).

 

--------------------------------------------------------------------------------


 
 
1.2
Party B agrees to accept the exclusive technology consulting and services
provided by Party A and further agrees that, during the term of this Agreement,
it shall not accept such technology consulting and services for the aforesaid
business provided by any third party without the prior written consent of Party
A.
       
1.3
Definitions. 

 
a.  
“Product Technology” means any and all intellectual property developed by Party
A under this Agreement, including but not limited to, works of authorship,
inventions, schematics, documentation, designs, specifications, descriptions,
database types, development tools (including, without limitation, testing,
timing, verification and simulation tools), software (in source code and object
code), know-how, files, records, mask works, ideas, technical data, methods,
processes, and other creations.
   
b.  
“Use,” with respect to the Product Technology or Technology, means make, have
made, use, sell, offer to sell, import, reproduce, distribute, perform or
display (publicly or otherwise), prepare derivative works based on or otherwise
modify, transmit or otherwise exploit such Product Technology or Technology, or
grant licenses (with the right to grant sublicenses) of the right to do the
same.

 

2.
REPRESENTATIONS AND WARRANTIES.

 

 
2.1
PARTY A HEREBY REPRESENTS AND WARRANTS AS FOLLOWS:

 
 
2.1.1
Party A is a wholly foreign owned enterprise duly registered and validly
existing under the laws of the PRC and is authorized to engage in the business
of consulting services.

 
 
2.1.2
Party A has full right, power, authority and capacity and all consents and
approvals of any other third party and government necessary to execute and
perform this Agreement, which shall not be against any enforceable and effective
laws or contracts.

 
 
2.1.3
Once this Agreement has been duly executed by both parties, it will constitute a
legal, valid and binding agreement of Party A and is enforceable against it in
accordance with its terms upon its execution.

 

2.1  
PARTY B HEREBY REPRESENTS AND WARRANTS AS FOLLOWS:

 

 
2.2.1
Party B is a domestic company with exclusively domestic capital duly registered
and validly existing under the laws of the PRC and is authorized to engage in
the Business.

 

 
2.2.2
Party B has full right, power, authority and capacity and all consents and
approvals of any other third party and government necessary to execute and
perform this Agreement, which shall not be against any enforceable and effective
laws or contracts.

 
2

--------------------------------------------------------------------------------


 

 
2.2.3
Once this Agreement has been duly executed by both parties, it will constitute a
legal, valid and binding agreement of Party B and is enforceable against it in
accordance with its terms upon its execution.

 

3.
TECHNOLOGY CONSULTING FEES.



3.1        Within 30 days after execution hereof, Party B will pay Party A
USD$50,000 in cash or a promissory note on terms to be negotiated by the
parties.


3.2   In addition to the payment described in Section 3.1 above, Party B agrees
to pay Party A a fee (“Fee”) equal to 20% of Party B’s Operating Cash Flow. The
Fee shall be paid monthly by Party B to Party A within 10 days following the end
of each month based on the Operating Cash Flow for such month as estimated by
Party A and Party B in good faith (“Estimated Monthly Amount”). Within sixty
(60) days after the end of each fiscal quarter, Party A and Party B shall make a
final determination of the actual Operating Cash Flow for such quarter (“Final
Quarterly Amount”) based on the financial statements of Party B, which have been
reviewed or audited by the Parties’ registered certifying accountant for U.S.
financial reporting purposes (“Accountant”). To the extent the Final Quarterly
Amount is greater than the Estimated Monthly Amounts for such quarter, the Fee
shall be adjusted and Party B shall promptly remit to Party A the additional Fee
due and owing. To the extent the Final Quarterly Amount is less than the
Estimated Monthly Amounts for such quarter, the Fee shall be adjusted and Party
A shall promptly remit to Party B the amount by which the Fee was overpaid.


Notwithstanding anything to the contrary contained in this Agreement, for each
fiscal year of Party B, (i) in the event that 20% of Party B’s Net Income (as
defined below) for the fiscal year is less than the Fee for such fiscal year,
the Fee shall be adjusted such that it shall be equal to 20% of Party B’s Net
Income for such fiscal year, and (ii) in the event that 20% of Party B’s Net
Income is greater than the Fee for such fiscal year, the Fee shall be increased
such that it shall be equal to 20% of Party B’s Net Income for such fiscal
year. 


For purposes of this Agreement, the determination and calculation of Net Income
and Operating Cash Flow shall made in accordance with U.S. generally accepted
accounting principles (“U.S. GAAP”) as reflected on Party B’s U.S. GAAP
financial statements, which have been reviewed or audited by the Accountant,
before giving effect to the Fee paid or payable hereunder and the Other Fees
paid or payable under the Consulting Agreement and the Operating Agreement. Any
disputes with respect to the determination or calculation of the Fee, Net Income
or Operating Cash Flow shall be resolved by the Accountant, and such
determination shall be final.


3.3  Party B's obligation to make the payments required hereunder shall
continue, whether or not Party B undertakes any Use of the Product Technology,
until Party A terminates this Agreement. Upon such termination, Party B shall
cease all Use of the Product Technology.
 
3

--------------------------------------------------------------------------------


 
4.  Notification; Reports. When Party A develops Product Technology, it will
promptly give notice of such Product Technology to Party B, and will provide
Party B with a report describing in detail such Product Technology. In addition,
Party B may request that Party A periodically report to Party B all Product
Technology developed or under development, and upon such request, Party A will
render a report to Party B within a reasonable time describing in detail any
Product Technology.


5.  Delivery. Party B may request units, copies, samples, models and prototypes
of and information pertaining to the Product Technology. Party A will provide
such items to Party B, in a form reasonably requested by Party B, within fifteen
(15) days after a request for such items from Party B, together with any other
related materials constituting or relating to the Product Technology.


6.  Support. Party A will provide Party B, at no additional charge, with
maintenance and support for the Product Technology as reasonably requested by
Party B. Such support will include, without limitation, assistance with the
design and development of derivative products as reasonably requested by Party
B. Party A will also provide Party B, at no additional charge, with technical
training for the Product Technology as reasonably requested by Party B.



7.  
CONFIDENTIAL INFORMATION. 

 
7.1 Each party agrees to maintain all Confidential Information of the other
party in confidence to the same extent that it protects its own similar
Confidential Information, to refrain from disclosing such Confidential
Information to third parties, and to use such Confidential Information only as
permitted under this Agreement. “Confidential Information” means any and all
information and material disclosed by the disclosing party to the receiving
party that is confidential. Each party agrees to take all reasonable precautions
to prevent any unauthorized disclosure or use of Confidential Information of the
other party. The foregoing restrictions on disclosure and use will not apply to
any Confidential Information which: (a) was or becomes publicly known through no
fault of the receiving party; (b) was rightfully known or becomes rightfully
known to the receiving party without confidential or proprietary restriction
from a source other than the disclosing party; (c) is independently developed by
the receiving party; or (d) the receiving party is legally compelled to disclose
such Confidential Information, provided, however, that prior to any such
compelled disclosure, the receiving party will (i) assert the privileged and
confidential nature of the Confidential Information against the third party
seeking disclosure and (ii) cooperate fully with the disclosing party in
protecting against any such disclosure and/or obtaining a protective order
narrowing the scope of such disclosure and/or use of the Confidential
Information. In the event that such protection against disclosure is not
obtained, the receiving party will be entitled to disclose the Confidential
Information, but only as and to the extent necessary to legally comply with such
compelled disclosure.


7.2  Party B acknowledges that Product Technology is confidential and represents
Party A's trade secrets. As a result, Party B will promptly report to Party A
any infringement or violation of the confidentiality of the Product Technology
 of which it becomes aware. At Party A's written request, Party B will identify
any person to whom the Product Technology has been made available, and will
fully cooperate with Party A in seeking injunctive or other relief against such
person if such Product Technology is improperly used in violation of the terms
of this Agreement.
 
4

--------------------------------------------------------------------------------


 
7.3  Party B acknowledges that the Product Technology (including all
modifications, derivatives and alterations) is a trade secret of Party A, the
disclosure of which would cause substantial harm to Party A that could not be
remedied by payment of damages alone. Accordingly, Party A will be entitled to
preliminary and permanent injunctive relief and other equitable relief for any
breach of this Agreement.


7.4   Party A agrees that Party B will work with other companies only if it will
not prejudice Party A’s business interests or create a conflict of interest.
Party B needs to get a written approval from Party A before working with those
companies for any business based on the Product Technology.


7.5  Party B shall keep all documentation related to the Product Technology only
at Party B’s principal business office location in a secured environment at all
times.


8.  NO WARRANTIES. Party A makes no warranties or representations of any kind
with respect to the Product Technology, and Party B will accept such Product
Technology on an AS-IS, WHERE-IS basis without warranty or representation of any
kind.


9.  DISCLAIMER OF WARRANTIES. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
AGREEMENT, NEITHER PARTY MAKES (AND EACH PARTY HEREBY EXPRESSLY DISCLAIMS) ANY
OTHER REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESS OR IMPLIED, INCLUDING,
WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, TITLE OR NON-INFRINGEMENT, AND ALL WARRANTIES THAT MAY ARISE
FROM COURSE OF PERFORMANCE, COURSE OF DEALING OR USAGE OF TRADE.


10.  LIMITATION OF LIABILITY. IN NO EVENT WILL EITHER PARTY BE LIABLE FOR ANY
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND OR NATURE
WHATSOEVER, EVEN IF APPRISED OF THE POSSIBILITY OF SUCH DAMAGES, INCLUDING,
WITHOUT LIMITATION, LOST PROFITS, BUSINESS INTERRUPTIONS, OR OTHER ECONOMIC
LOSSES ARISING OUT OF, RELATING TO OR IN CONNECTION WITH THIS AGREEMENT.


11.  PROPRIETARY RIGHTS. 


11.2  Party B acknowledges and agrees that Party A has and will retain all
ownership rights in the Product Technology, including all patent rights,
copyrights, copyright registrations, trade secrets, trademarks, service marks,
trademark and service mark registrations, related goodwill and confidential and
proprietary information. Party B will have no rights in the Product Technology
except as explicitly stated in this Agreement.
 
5

--------------------------------------------------------------------------------


 
11.3  Party A hereby grants and agrees to grant to Party B a non-exclusive,
world-wide, revocable license, under any and all copyrights, patents, trade
secrets, mask work rights, and other intellectual property rights now owned or
hereafter acquired by Party A, to use the Product Technology exclusively for the
purposes of producing chemical products in the ordinary course of its business.
Party B is authorized to sub-license to any third parties, subject to the terms
of this Agreement, provided that a prior written approval from Party A is
obtained and a sharing of royalty agreement is reached between Party A and Party
B for such sub-license.
 

12.  
INDEMNITY

 
Party B shall indemnify and hold harmless Party A from and against any loss,
damage, obligation and cost arising out of any litigation, claim or other legal
procedure against Party A resulting from the contents of the technology
consulting and services demanded by Party B under this Agreement.
 

13.  
EFFECTIVE DATE AND TERM



This Agreement shall be executed and come into effect as of the date first set
forth above. The term of this Agreement is ten (10) years, unless earlier
terminated as set forth in this Agreement. This Agreement shall be automatically
renewed for additional ten (10) year periods upon the expiration of the initial
term hereof or any renewal term, unless this Agreement has been previously
terminated as provided herein.



14.  
TERMINATION



14.2  Early Termination. During the initial term of this Agreement or any
renewal term, Party B shall not terminate this Agreement. Notwithstanding the
above stipulation, Party A shall have the right to terminate this Agreement at
any time by issuing a thirty days’ prior written notice to Party B.


14.3  Survival.  Article 7, 8, 9, 11,12 and 16 shall survive after the
termination or expiration of this Agreement.
 

15.  
SETTLEMENT OF DISPUTES

 
The parties shall strive to settle any dispute arising from the interpretation
or performance in connection with this Agreement through friendly negotiation.
In case no settlement can be reached through negotiation, except as provided in
Article 2, each party can submit such matter to China International Economic and
Trade Arbitration Commission (the "CIETAC"). The arbitration shall follow the
current rules of CIETAC, and the arbitration proceedings shall be conducted in
English and shall take place in Hong Kong. The arbitration award shall be final
and binding upon the parties and shall be enforceable in accordance with its
terms.
 
6

--------------------------------------------------------------------------------


 

16.  
FORCE MAJEURE



16.1  Force Majeure, which includes acts of governments, acts of nature, fire,
explosion, typhoon, flood, earthquake, tide, lightning, war, means any event
that is beyond the party's reasonable control and cannot be prevented with
reasonable care. However, any shortage of credit, capital or finance shall not
be regarded as an event of Force Majeure. The affected party who is claiming to
be not liable for its failure of fulfilling this Agreement by Force Majeure
shall inform the other party, without delay, of the delay in the performance of
this Agreement by the affected party.


16.2  In the event that the affected party is delayed in or prevented from
performing its obligations under this Agreement by Force Majeure, only within
the scope of such delay or prevention, the affected party will not be
responsible for any damage by reason of such a failure or delay of performance.
The affected party shall take appropriate means to minimize or remove the
effects of Force Majeure and attempt to resume performance of the obligations
delayed or prevented by the event of Force Majeure. After the event of Force
Majeure is removed, both parties agree to resume performance of this Agreement
with their best efforts.



17.  
NOTICES

 
Notices or other communications required to be given by any party pursuant to
this Agreement shall be written in English and shall be deemed to be duly given
when it is delivered personally or sent by registered mail or postage prepaid
mail or by a recognized courier service or by facsimile transmission to the
address of the relevant party or parties set forth below.
 
Party A: Jilin City Haitian Business Consulting Co., Ltd.
 
No.1-3 South-hanyang Street, Longtan Economic Development Zone, Jilin City,
China
 
Party B: Jilin Haitian Industry Company, Ltd.
 
No.1-3 South-hanyang Street, Longtan Economic Development Zone, Jilin City,
China
 

18.  
NO ASSIGNMENT OR SUBLICENSE BY THE LICENSEE

 
Party A and Party B may not assign their rights or obligations under this
Agreement to any third party without the prior written consent of the other
party.

 

19.  
SEVERABILITY

 
Any provision of this Agreement that is invalid or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability, without affecting in any way the remaining
provisions hereof in such jurisdiction or rendering any other provision of this
Agreement invalid or unenforceable in any other jurisdiction.
 
7

--------------------------------------------------------------------------------


 

20.  
AMENDMENT AND SUPPLEMENT

 
Any amendment and supplement of this Agreement shall come into force only after
a written agreement in the English language is signed by both parties. The
amendment and supplement duly executed by both parties shall be part of this
Agreement and shall have the same legal effect as this Agreement.
 

21.  
GOVERNING LAW

 
This Agreement shall be governed by and construed in accordance with the PRC
laws.
 

22.  
LANGUAGE

 
This Agreement is executed in English only, and the executed English language
Agreement shall prevail in all cases. This Agreement may be executed in
counterparts, each of which shall constitute one and the same agreement, and by
facsimile or electronic signature.
 
[Reminder of this page intentionally left blank.]
 
8

--------------------------------------------------------------------------------


 
IN WITNESS THEREOF, the parties hereto have caused this Agreement to be duly
executed on their behalf by a duly authorized representative as of the date
first set forth above.
 
PARTY A: JILIN CITY HAITIAN BUSINESS CONSULTING CO., LTD
 

       
By:  /s/ Wang Xitian
   

--------------------------------------------------------------------------------

Wang Xitian, Chairman and CEO
   



 
PARTY B: JILIN HAITIAN INDUSTRIAL COMPANY, LTD.
 

       
By:  /s/ Wang Xitian
   

--------------------------------------------------------------------------------

Wang Xitian, Chairman and CEO
   

 
9

--------------------------------------------------------------------------------


 
APPENDIX 1 



·  
Assist in the development of computer software with respect to all aspects of
the business of Party B. In connection with such software, assist in the
installation and integration of such software in Party B’s business. Party A
shall continue analyzing ways in which Party B’s computer software systems can
be improved and Party A shall make recommendations with respect to such
improvements.




·  
Perform research and development work in connection with the technology that
Party B has licensed from Jilin Institute of Chemical Technology so as to make
improvements (“Improvements”) in Party B’s production methods with respect to
TDDM. This work shall continue throughout the term of this agreement and
recommendations shall be made from Part A to Party B from time to time.




·  
Assist Party B in the implementation of the Improvements in Party B’s production
process.




·  
Assist in the creation of production, technology and processing plans used by
Party B in the production of TDDM and recommend improvements thereto. Party A
shall continue to analyze such plans and recommend improvements thereto from
time to time.




·  
Party A shall provide to Party B such technological services as Part B shall
reasonable request from time to time.




--------------------------------------------------------------------------------

